Citation Nr: 1225942	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-45 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to April 18, 2006, for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1941 to July 1945.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was previously before the Board and remanded for additional development in April 2010 and March 2011.  The Board denied the claim in July 2011.  The Veteran appealed the Board's July 2011 decision to the United States Court of Appeals for Veterans Claims (Court), which in an April 2012 order, granted the parties' joint motion for remand, vacated the Board's July 2011 decision, and remanded the case for compliance with the terms of the joint motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is in receipt of a TDIU with an effective date of April 18, 2006.  He seeks an earlier effective date, to include on the basis of CUE.  He alleges that there was CUE in a July 1945 rating decision that did not award TDIU.  In decisions issued in April 2010 and March 2011, the Board remanded the claim with instructions that the matter of CUE be adjudicated by the RO in the first instance.  The RO issued a Supplemental Statement of the Case (SSOC) in May 2011 that addressed the matter of CUE and the Board denied the claim in July 2011.

As noted in the joint motion, the initial adjudication of the Veteran's CUE allegations cannot take place in an SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1324 (2007).  As such, the appeal must be remanded so that the RO can issue a rating decision that adjudicates the Veteran's CUE allegations in the first instance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO must issue a rating decision with respect to the claim for an earlier effective date for TDIU, to include on the basis of CUE, and the Veteran must be notified of the determination and his right to appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

